EXHIBIT 10.27
 


 


 
CONFIDENTIAL (MWI)




 
NON-EXCLUSIVE DISTRIBUTOR AGREEMENT
 








This Non-Exclusive Distributor Agreement (“Agreement”) is effective the 1st day
of January 2013 (the “Effective Date”), by and between MWI Veterinary Supply
Co., with its principal office at 3041 Pasadena Dr., Boise, ID 83705
(hereinafter called “Distributor”), and ABAXIS, Inc.,  a California
corporation  with  its  principal  office  at  3240  Whipple Road,  Union  City,
California 94587 (hereinafter called “ABAXIS”).


WHEREAS,  ABAXIS  is  a  manufacturer  of  products  for  the  in  vitro  analysis  of  various
components in body fluids and whereas ABAXIS desires to further the sale of its
products to customers, including veterinarians’ offices, clinics, hospitals;
 


WHEREAS, Distributor conducts a business which sells medical products to such
veterinarian sites as those mentioned above and has the capability and resources
to help further the sales of ABAXIS products to those customers; and


WHEREAS, ABAXIS desires to appoint Distributor, and Distributor desires to
accept from ABAXIS, the right to market, sell, and distribute ABAXIS products,
all on the terms and subject to the conditions stated herein.


NOW, THEREFORE, the parties hereto agree as follows:


1.           Definitions
 


 
As used in this Agreement, the terms defined below shall have the following
meanings;


 
A.
“Distribute’’,  “Distributed”  or  “Distribution”  shall  mean  to  sell,  distribute,
market,  promote, stimulate interest in, solicit orders for and provide services
in connection with those activities.



 
B.
“Distributor Price” shall mean the current ABAXIS provided distributor price
list or price on the  date of the Order for the applicable Products, unless
otherwise agreed to in writing by the parties.



C.           “End-User” shall mean any provider of veterinarian medical care
that actually uses the Products.
 
 
D.
“Order” shall mean a written purchase order that describes Products, including
quantities, being purchased by Distributor and the requested delivery date(s).



 
E.
“Order Terms” shall mean, notwithstanding any conflicting terms set forth on an
Order,  the   terms  and  conditions  contained  in  this  Agreement,  and  in  any
modifications thereto as may be agreed in writing by the parties.





 


 
MWI Distributor
Agreement                                                                     1




 


1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL


 


 
 
F.
“Person” shall mean any individual, partnership, joint venture, limited
liability
company,   corporation,  firm,  trust,  association,  unincorporated  organization,
governmental  authority  or  agency,  or  any  other  entity  not  specifically  listed
herein.



 
G.
“Professional Use” shall mean use of Products in connection with care of non-
human  animals,  which  use  is  conducted  or  supervised  by  trained  veterinary
personnel who have the authority under applicable laws, regulations or statutes
to use such Products for such purpose.   For clarity, Professional Use excludes
any and all use in human medical care under any circumstances.



 
H.
“Products” shall mean the ABAXIS products listed in the ABAXIS distributor
price  list  current  as  of  the  date  of  the  Agreement,  subject  to  any
additions, removals, or other changes as ABAXIS may from time to time
communicate to Distributor in writing.

 


I.           “Instrument” shall mean the analyzer, which is an electromechanical
device. J.“Reagent Rotor” shall mean the plastic disk containing chemical
reagents.
 
 
K.
“Sell-Through Period” shall mean (1) in the event that Distributor terminates
this
Agreement  or  elects  not  to  renew  the  term  of  this  Agreement,  the  period
beginning on the date of the termination of this Agreement and ending on the six
month anniversary of such date, or (2) in the event that ABAXIS terminates this
Agreement  or  elects  not  to  renew  the  term  of  this  Agreement,  the  period
beginning on the date of the termination of this Agreement and ending on the one
year anniversary of such date.



 
L.
“Territory” shall mean the geographical area consisting of those areas in United
States  serviced  by field  sales  representatives  or called  on  by inside
telesales representatives.



 
M.
“Trademarks”, “Trade Names” and “Copyrights” shall mean the trademarks, trade
names and  copyrights, respectively, owned or controlled by ABAXIS, whether
registered or arising by applicable law, and used in connection with the
Products.



2.           Appointment; Retained Rights
 


 
ABAXIS hereby grants to Distributor the non-exclusive right to Distribute
Products to End-Users for  Professional Use in the Territory.Distributor is not
authorized to sell Products to resellers, other than to a leasing company which
leases the Product to End- Users.   Distributor is hereby granted the limited,
revocable, non-exclusive right to use ABAXIS’ Trade Names,  Trademarks and
Copyrights solely to Distribute Products to End-Users for Professional Use in
the  Territory in accordance with this Agreement. Distributor may not appoint
any Person as a sub-distributor or to exercise any right under this Agreement in
the Territory without prior written consent of ABAXIS, such consent to be given
in its sole discretion.  By entering into this Agreement, Distributor agrees to
 


2




1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL


 


 
assist ABAXIS by facilitating the availability of the Products and the
availability of proper training and support to the End-Users of the Products.


Nothing in this Agreement prevents ABAXIS or its affiliates from using the
Products or
the  intellectual  property  therein  to  make,  have  made,  develop,  sell,  license,  and/or
Distribute the Products.Except  for the limited Distribution rights expressly
granted herein, no right, title or interest with respect to the Products or any
intellectual property right of ABAXIS is granted by ABAXIS to Distributor
hereunder.


3.           Obligations of Distributor; Rights of ABAXIS
 


 
Distributor’s  obligations  under  this  Agreement  shall,  without  limitation,  include  the
following:
 


 
A.
Distributor shall use commercially reasonable efforts to Distribute Products for
veterinary use only in the Territory.  No Product shall knowingly be sold for
use in human medical care or for use outside of the Territory.



 
B.
Distributor shall maintain adequate written procedures for warehouse control and
Distribution  of  Products. 
Distributor  shall  store  and  handle  all  Products  in accordance  with the
applicable requirements as set forth in Appendix A and in
compliance  with  all  applicable  laws,  rules  and  regulations.To  the  extent
applicable, Distributor shall not sell any Product with an expired shelf life
and shall dispose of any such Product with an expired shelf life in the matter
required by ABAXIS and in accordance  with all applicable laws, rules and
regulations. Such disposal of expired Products shall be at Distributor’s sole
expense.



 
C.
Distributor shall maintain accurate and complete books and records of the
storage, sale, Distribution and shipment of Products to End-Users for at least
two (2) years from the date of sale, or to the end of the useful life of the
Products, whichever is longer, and all in accordance with generally-accepted
accounting principles or as required  by applicable  regulatory
requirements  in  the Territory.The  written records shall be in such a form as
to enable ABAXIS to trace the location of all Products.   ABAXIS shall have the
right, during reasonable business hours and with reasonable prior  notice, to
inspect (i) such books and records, and (ii) the
facilities   of  Distributor   which   are   used   or   provided   in   connection   with
Distribution of Products for regulatory affairs reasons.



 
D.
Distributor shall ensure that any Products which may be returned directly to
Distributor shall not be cleaned or otherwise refurbished and re-sold or re-used
by Distributor or others, without  ABAXIS’ prior written consent, and
Distributor shall maintain adequate written procedures  designed to prevent such
prohibited activities.  Distributor further agrees to contact ABAXIS’ Customer
Service prior to accepting any return from any End-User for any Instrument.  In
the case of a used Instrument (i.e., when the packing seal has been broken),
ABAXIS will provide a quotation for refurbishing such Instrument for Distributor
to sell as a factory refurbished Instrument.  If the packing seal for an
Instrument has not been broken, ABAXIS may inspect as it deems necessary and
will adjust Distributor and ABAXIS  installed base records to reflect the
return.   For the avoidance of doubt, ABAXIS will not  accept any returns of
Product to ABAXIS except as provided in Section 7.

 
3




1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL


 


 
 
 
E.
Distributor shall submit all advertising and promotional materials for Products
to ABAXIS at least ten (10) days prior to use or distribution of such materials,
for ABAXIS’ review and approval, such approval not to be unreasonably withheld
or delayed.  In the event that ABAXIS  provides comments or suggests changes
within the ten (10) days of the receipt of such materials, Distributor will
revise the materials accordingly.



 
F.
Distributor shall comply with all relevant governmental rules and regulations,
and shall obtain all  licenses and approvals necessary to Distribute Products in
the Territory.   Distributor agrees, in  its performance of this Agreement, to
comply with all applicable laws and shall promptly notify ABAXIS if it becomes
aware of any material violations of such applicable laws by Distributor in
connection with its performance of this Agreement.

 
G.           Distributor  shall  make  no  representations  or  warranties  with  respect  to  the
Products other than those specifically authorized in writing by ABAXIS.


 
H.
Distributor  agrees  to  on-going  training  and  sales  meetings  as  required  by
ABAXIS so as to be able to adequately describe, demonstrate and sell Products.
Without limiting the generality of the foregoing, Distributor agrees to
semi-annual meetings held at mutually agreed upon sites and on mutually agreed
upon dates. Distributor training and sales meetings shall also be subject to
mutual agreement by both parties regarding responsibility for meeting expenses.



 
I.
Distributor will stock and/or assist End-Users in obtaining proper blood
transfer devices.
A  list  of  approved  devices  is  described  in  the  ABAXIS  Product
Operators’  Manual.   Other  non-approved  devices  may interfere  with  Product
performance and Distributor shall not  recommend to End-Users or assist End-
Users with the use of such other devices, or otherwise facilitate End-Users’ use
of such other devices, without the written consent of ABAXIS.
 



J.           Distributor agrees to maintain a minimum of thirty (30)-days
inventory of Product at Distributor’s warehouse, unless otherwise agreed to in
writing by the parties.
 
 
K.
Under no circumstances will Distributor in any way alter original manufacturers
packaging, sell  Product in quantities other than as originally packaged (break
boxes) or deface, tamper with or change in any way the Product labeling.



 
L.
Distributor agrees not to sell or otherwise provide off label or other third
party supplied reagents for use with any ABAXIS branded instrument.





 


 
4
 




 
1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL


 


 
 
M.
Within five (5) business days of the close of each month, Distributor shall
report to ABAXIS  electronically (unless otherwise agreed to by ABAXIS), the
then
current  inventory  levels  of  all  Products  by  SKU  and  description,  for  all  of
Distributor’s warehouse locations.



 
N.
Within five (5) business days of the close of each month, Distributor shall
report to ABAXIS or  the ABAXIS authorized IT agent, currently Focus Technology
Group, in writing (unless otherwise agreed by ABAXIS), clinic level sales data
including ship to and bill to information,  clinic or facility name, address,
city, state, zip, quantities purchased, Product descriptions, Product numbers
and other Product sales and marketing data as may be requested by ABAXIS from
time to time.  The parties agree that the timeliness and accuracy of this data
is critical, as it is an integral part of the field sales and sales management
monthly performance review and compensation plan.  ABAXIS has the unrestricted
right to use any or
all  of  such  data  for  any   lawful  purpose,  including  in  targeted  marketing
campaigns, for account retention analysis, customer satisfaction benchmarks and
product utilization market analysis.



 
O.
ABAXIS shall have the sole discretion to make a decision for recalling Products
in the Territory, and will notify Distributor in a timely manner in connection
with any such action.  Distributor agrees to provide reasonable assistance to
ABAXIS in the event of any recall of Products.  For any recall, ABAXIS shall
directly pay or reimburse Distributor for all reasonable costs and expenses, if
any, incurred by Distributor (including shipping, notification and the
repurchase of  any recalled Products which are in Distributor’s possession).



 
P.
To the extent appropriate to cover its activities with respect to this
Agreement, Distributor shall  obtain and maintain at its own cost and expense
commercial general liability insurance  including, but not limited to bodily
injury, property damage, premises liability and contractual liability insurance.



4.           Obligations of ABAXIS
 


 
ABAXIS shall have the following obligations under this Agreement:
 
     A.           ABAXIS shall provide such marketing direction and guidance to
Distributor, as ABAXIS deems desirable at ABAXIS’ discretion.


 
B.
ABAXIS  shall  maintain  product  liability  insurance  covering  the  Products  in
amounts  that,  in  its  sole
discretion,  ABAXIS  determines  to  be  commercially reasonable.

 
 
C.
ABAXIS  shall  provide  to  Distributor  such  literature,  brochures,  and  other
materials  as  ABAXIS  deems  desirable  in  the  exercise  of  selling  ABAXIS
Products.





 


 
5
 




 
1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL


 


     D.           ABAXIS  shall  maintain  warranty  and  post-warranty  repair  services  for  the
Products pursuant to its then applicable warranty policies for such Products.


 
E.
ABAXIS shall use commercially reasonable efforts to ship Product within thirty
(30) days after receiving and accepting a faxed or mailed Order from
Distributor, or by such later date as requested by Distributor and accepted by
ABAXIS.



 
F.
Notwithstanding anything to the contrary herein, ABAXIS shall not be required to
supply any Products to the extent that it would require ABAXIS or its affiliates
to violate any applicable laws, rules or regulations, or would result in the
breach of any agreement or other applicable contractual obligation.



5.           Orders
 
 
A.
Orders for Products by Distributor shall be placed with ABAXIS by mail or
facsimile (or by  phone with explicit approval from ABAXIS) at the following
address and telephone numbers:



ABAXIS, Inc.
3240 Whipple Road
Union City, CA 94587
Tel: 800-822-2947
Fax: 510-675-6500
 
      B.           Orders shall be subject to acceptance by ABAXIS.


 
C.
ABAXIS reserves the right to reject any Order or to cancel any Order previously
accepted if, in  ABAXIS’ discretion, ABAXIS determines that it is reasonably
likely that such Order will not be paid for in accordance with the Order Terms
or
that  the  Products  will  not  be  Distributed  in  accordance  with  the  terms  and
conditions set forth in  this Agreement.Upon a  determination that ABAXIS
intends to cancel a previously accepted Order, ABAXIS shall  give  Distributor
prompt written notice of such cancellation and ABAXIS will be under no further
obligation  to  deliver  Products  under  that  Order,  but  ABAXIS  may  at  its
discretion,   if   Distributor   provides   adequate   assurances   to   ABAXIS   that
Distributor will comply fully with Distributor’s obligations under this
Agreement, accept further Orders placed by Distributor.



6.           Price and Payment Terms
 
 
A.
The price payable by Distributor to ABAXIS for any Product shall be the current
Distributor  Price. ABAXIS shall be responsible for all taxes, duties and fees,
however  designated,  that  are  applicable  to  the  Products  prior  to  the  sale  to
Distributor  under  this  Agreement,  including  without  limitation  all  taxes  on
ABAXIS’s income, import and export duties,  excise  fees, license fees, permit
fees, transfer fees, privilege fees, value added taxes, and  federal, state,
local or other taxes or fees.  Distributor shall be responsible for all taxes,
duties and fees, however designated, that are applicable to the purchase of
Product by Distributor as well as any subsequent distribution or sale by
Distributor.

 


6




1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL


 


 


 
B.
All Orders shall be paid within thirty (30) days of the date of invoice.  If
payment is not received by ABAXIS within said thirty (30) days, the payment
shall bear a late payment charge equal to  one and one-half percent (1.5%) per
month (or partial month) that the payment is delayed.  Payments shall be made in
U.S. Dollars and without any deduction, including for taxes, duties, foreign
exchange or other conversions.When ABAXIS has the legal  obligation to collect
any
taxes,  the  appropriate  amount  shall  be  invoiced  to  Distributor  and  paid  by
Distributor.



 
C.
All Products sold and all prices quoted by ABAXIS are EXW (Incoterms 2010) Union
City, California or other ABAXIS distribution locations.  Distributor shall be
responsible for selecting  the carrier responsible for transporting Products to
Distributor’s warehouse and to Distributor’s  customers in accordance with the
storage and transportation guidelines set forth in Appendix  A.ABAXIS will
reasonably work with Distributor to minimize transportation and associated
costs.

 
 
D.
Distributor shall pay for all transportation costs and all costs for insuring
the Product while the Product is in transit, and while the Product is in
Distributor’s control.



 
E.
Title and risk of loss for the Product shall shift from ABAXIS to Distributor
when
the  Product  is  delivered  to  the  common  carrier  transportation  company  for
shipment to Distributor.



7.           Warranty and Service Policy
 
A.           Instruments


ABAXIS warrants each Instrument to be free from defects in performance for its
intended use for a period of one (1) year (the “Warranty Period”) from its
initial
sale  by  Distributor  to  the  original  End-User.In  the  event  of  failure  of  an
Instrument during the Warranty Period, ABAXIS will, at its option, repair or
replace such failed Instrument free of charge, except in the circumstances as
listed below.


 
(1)
Any  Instrument  which  has  been  subject  to  abuse,  accident,  alteration,
modification, tampering, negligence or misuse;

 
 
(2)
Any  Instrument  which  has  been  repaired  or  serviced  by  anyone  not
authorized by ABAXIS to render such service;



 
(3)
Any Instrument whose model or serial number has been altered, tampered with,
defaced or removed; or



 


 
7
 




 
1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL


 


 
(4)           Any instrument sold outside the Territory or outside of
Professional Use.
 
      B.    Reagent Rotors
 
ABAXIS will replace the product or credit the End-User for any Reagent Rotor
which  the  Instrument’s  detection  system  has  found  to  have  a  manufacturing
defect.  In the event that the Distributor’s customer finds any Reagent Rotor to
be defective (i.e., as determined by the  Instrument’s detection system), such
End-
User  must  call  ABAXIS’  Technical  Service  immediately  to  report  pertinent
information, including the lot number of the defective  Reagent  Rotor, and for
authorization for credit or replacement of the Reagent Rotor.  ABAXIS will not
be  responsible  for  Reagent  Rotors  that  are  mishandled,  altered,  or  stored  or
shipped improperly.
 
          Additionally,  ABAXIS  will  not  be  responsible  for  non-performing  Reagent
Rotors due to operator error or sample integrity issues.


8.           Termination
 
 
A.
Distributor’s authorization to Distribute Products shall remain in full force
and effect for one (1) year from the Effective Date, and such authorization
shall renew automatically for one (1) year  successive terms; provided, however,
that at any
time  during  the  initial  term  or  any  renewal  term,  this  Agreement  may  be
terminated as follows:



(1)           During any renewal term,  by either party without cause, after
thirty (30)
days written notice of termination;


 
(2)
By ABAXIS, upon giving written notice that Distributor is in breach of its
obligations  under this Agreement, if Distributor fails to cure the breach
within ten (10) days after receipt of such notice; or



(3)           By ABAXIS with written notice, upon a change of control or
ownership of
Distributor as specified in Section 9 below.


 
B.
Upon the effective date of termination of this Agreement for whatever reason,
the right of  Distributor to Distribute Products and to use ABAXIS’ Trade Names,
Trademarks  and   Copyrights  shall  cease,  and  Distributor  shall  immediately
discontinue  all  use  of  ABAXIS’  Trade  Names,  Trademarks  and  Copyrights.
Distributor  shall  promptly  return  to  ABAXIS  all  price  lists,  catalogs,  sales
literature,  operating  and  service manuals,  advertising
literature,  operating and other materials relating to the Products.Upon
termination of this Agreement, ABAXIS may purchase, but shall not be obligated
to purchase, all or part of the Products, that  are not obsolete, damaged or
expired, remaining in Distributor’s inventory at the ABAXIS selling price to
Distributor.  Products repurchased from Distributor by ABAXIS pursuant to this
Section 8 shall be shipped promptly by Distributor to a location specified by
ABAXIS.  The Products so delivered shall

 


8




1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL


 


 
be subject to inspection by ABAXIS and payment therefore shall be made within
forty-five  (45)  days  of  final  acceptance  by  ABAXIS  of  such  Products.If
ABAXIS does not repurchase Distributor’s entire inventory, Distributor will have
the right for the applicable Sell-Through Period  to sell any Products remaining
in Distributor’s  inventory to  End-Users  for Professional  Use in  the
Territory in
accordance  with  this  Agreement,  and  to  continue  to  use  the  sales  literature,
manuals and other materials necessary for selling the  remaining inventory of
Products.


 
C.
Termination of this Agreement for any reason shall be without prejudice to any
rights that shall have accrued to the benefit of any party prior to such
termination, including the payment obligations hereunder and any and all damages
or remedies arising from any breach hereunder.  Upon any termination of this
Agreement, the provisions in Sections 1, 7, 8B, 10, 11, 12, 14, 15, 16, 18 and
19-23 shall remain in effect as necessary to carry out the purpose of those
Sections after termination.
Additionally,  to  the  extent  that  Distributor  is  allowed  to  retain  and  sell  its
remaining inventory of the Products pursuant to Section 8B, all provisions of
this Agreement  shall remain in effect as applicable for said sales of the
remaining inventory.



9.           Assignment
 
 
A.
Distributor may not assign this Agreement or any of its rights or obligations
under this Agreement without the prior written consent of ABAXIS, which consent
may be withheld at the discretion of ABAXIS.



 
B.
Immediately following (i) any consolidation or merger of Distributor with or
into any other Person, or any other corporate reorganization, in which the
capital stock of Distributor immediately prior to such consolidation, merger or
reorganization,
represents  less  than  seventy-five  percent  (75%)  of  the  voting  power  of  the
surviving entity (or, if the surviving  entity is a wholly owned subsidiary, its
parent) immediately after such consolidation, merger or reorganization; or (ii)
any transaction or series of related transactions to which Distributor is
a  party in
which  more  than  twenty-five  percent  (25%)  of  Distributor’s  voting  power  is
transferred  to  a  third  party;  or  (iii)  the  consummation  of  a  sale  of  all  or
substantially all of the assets of Distributor in any transaction or series of
related transactions, other than a sale of all or substantially all of the
assets of Distributor
to  an  entity,  the  voting  securities  of  which  are  owned  by  shareholders  of
Distributor in substantially the same proportions as their ownership of
Distributor immediately prior to such sale,  in any of the  foregoing
cases  ABAXIS may terminate this Agreement upon written notice to Distributor.



10.           No Damages Arising From Termination
 
Distributor acknowledges and agrees that ABAXIS shall be under no obligation to
renew or extend this  Agreement notwithstanding any Orders placed by Distributor
or other actions taken by the parties prior to termination of this
Agreement.  Upon termination of
 
9




1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL


 


 
the Agreement, neither party shall be liable to the other for any damages
(whether direct, consequential,  or incidental and including expenditures, loss
of profits or prospective profits of any kind) sustained or ensuring out of, or
alleged to have been sustained or to have arisen out of, such termination.  The
foregoing shall not limit either party’s rights or remedies with respect to a
breach of this Agreement by the other party.


11.           Warranty Disclaimer
 
Except for the express  warranty concerning Products  contained  in Section 7
herein, ABAXIS makes  no representation or warranty, express or implied
(including implied
warranties  of  merchantability  and  fitness  for  a  particular  purpose)  concerning  any
Product or otherwise concerning matters  contemplated by this
Agreement.   Distributor acknowledges and agrees that ABAXIS’ sole
responsibility in the case of any breach of warranty shall be for ABAXIS to
comply with ABAXIS’ policy as set forth in Section 7 above.  In no event shall
either party be liable for loss of profits, loss of use, or incidental,
consequential or special damages of any kind.


12.           Legal Relationship; Indemnity
 
 
A.
The  relationship  between  ABAXIS  and  Distributor  is  that  of  supplier  and
purchaser. 
Distributor  is  an  independent  contractor  and  is  not  the  legal
representative, agent, joint  venture, partner, or employee of ABAXIS for any
purpose whatsoever.  Distributor has no right or authority to assume or create
any obligations of any kind or to make any  representations or warranties,
whether express or implied, on behalf of ABAXIS, or to bind  ABAXIS in any
respect whatsoever.



 
B.
A party shall indemnify and hold harmless the other party from any third party
claims, injuries, and damages, including all reasonable costs and expenses (such
as  attorneys’  fees)   (“Claims”),  that  directly  or  indirectly  result  from  the
negligence,  or  willful  misconduct  of  such  indemnifying  party
or  its  officers, employees or agents.  In addition, Distributor shall
indemnify and hold harmless ABAXIS, its affiliates and their respective
officers, directors and employees from any Claims that result or arise from
Distributor’s breach of this Agreement.



 
C.
Each of the Parties represents and warrants to the other that this Agreement is
duly authorized and delivered and that the Agreement does not conflict with or
result in a breach of any other contractual or other obligations of such Party.

 


13.           Use of ABAXIS Trademarks and Copyrighted Material
 
 
Distributor may use materials furnished by ABAXIS which contain Trademarks,
Trade Names and Copyrights only with respect to Distribution of the Products, in
accordance with the terms of this Agreement.  Any other use by Distributor of
Trademarks, Trade Names and Copyrights shall require specific written
authorization from ABAXIS, on a case by case basis.  Any such use shall be on a
non-transferable, non sublicenceable and non-exclusive basis.


10
 




 
1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL


 


 
14.           Proprietary Rights
 
ABAXIS will retain and own all of the rights, title and interest in and to all
Copyrights,
Trademarks,  Trade  Names,  trade  secrets,  patents,  and  all  other  intellectual  property
embodied in or covering the  Products.   Except as otherwise expressly provided
in this Agreement, Distributor has no right, title or  interest in or to the
intellectual property embodied in or covering the Products.


15.           Patent Marking
 
Distributor agrees to include on the Products and on all labels, packaging and
sales materials such patent marking as is reasonably requested by ABAXIS.
 


16.           Confidential Information
 
Except as shall be necessary to comply with applicable laws, court orders and
regulations including any public filing requirements, and except as otherwise
agreed to by ABAXIS in writing, Distributor shall not  use for any purpose other
than as permitted herein, or disclose to third parties, any communications from
ABAXIS made under this Agreement (whether in written, verbal, electronic, or
other form) that are designated, or which should
reasonably  be  regarded  in  the  normal  commercial  view,  as  constituting  confidential
information, business secrets or proprietary information of ABAXIS (including
the terms of this Agreement, it being understood that the Parties may disclose
publicly that it has entered into this  Agreement) (collectively, the
“Confidential Information”).ABAXIS
hereby  consents  to  the  use  of  the  Confidential  Information  and  disclosure  of  the
Confidential Information to the employees of Distributor under confidentiality
and non- use terms substantially equivalent to  those set  forth herein,
in  each  case  only as  is reasonably necessary in order to allow Distributor
to perform under this Agreement.  In the event that a Distributor must file this
Agreement or otherwise  disclose any of its
terms  pursuant  to  public  filing  requirements,  the  Distributor  shall  seek  confidential
treatment of those portions of the Agreement as the parties shall mutually agree
upon. Prior to the initial public announcement by the Distributor, ABAXIS shall
approve the
text  (including  any   Form  8-K)  relating  to  the  transactions  contemplated  by  this
Agreement.Any  subsequent  public  announcements  or  non-confidential  disclosures
regarding the terms of this Agreement shall also be approved by ABAXIS in
writing prior to any release thereof.In the event that  Distributor must
disclose any Confidential
Information  to  comply  with  applicable  laws  or  court  orders,  Distributor  shall  give
reasonable advance notice to ABAXIS of such disclosure requirement to enable
ABAXIS to seek a protective order or other remedy to protect such Confidential
Information, and
Distributor  shall  reasonably  assist  ABAXIS  in  such  efforts.This  confidentiality
provision shall survive termination of this Agreement.


17.           Force Majeure
 
Except  as  to  the  timely  payment  by  Distributor  of  the  purchase  price  of  Products
purchased by it under this Agreement, no failure or omission to carry out or
observe any of the terms, provisions, or conditions of this Agreement will give
rise to any claim by
 
11




1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL


 


 
one party against the other, or be a breach of this Agreement, if the same is
caused by or arises out of one or more of the following force majeure
conditions: acts of God; actions
of,  or  changes  to  regulations  or  laws  of,  any  government;  war;  civil  commotion;
destruction of facilities  or materials  by fire,  earthquake or storm; labor
disturbance; epidemic; failure of public utilities or of suppliers; or any
other  event, matter or thing wherever occurring and whether or not of the same
class or kind as those set forth above, which is not reasonably within the
control of the affected party.  However, the affected party shall promptly
notify the other party of such conditions and will endeavor to avoid, remove, or
cure all such conditions as soon as is reasonably feasible.


18.           Choice of Law; Venue
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without regard to its rules for conflict
of laws.  In the event of any action to enforce or construe this Agreement, or
any of the provisions contained herein, whether initiated by ABAXIS or by
Distributor, such action shall be heard only by a court of competent
jurisdiction located in the State of Delaware.
 


19.           Complete Agreement; Amendments
 
This Agreement constitutes the entire contract between ABAXIS and
Distributor.   All prior or  contemporaneous agreements, proposals,
understandings and communications between or involving  ABAXIS and Distributor
are replaced in their entirety by this
Agreement,  except  that  this  Agreement  shall  not  relieve  either  party  from  making
payments which may be due and owing under any agreements or contract made prior
to the date hereof.  This Agreement may be amended only by a written instrument
executed by authorized representatives of ABAXIS and Distributor.


20.           Severability
 
If  any  provision  of  this  Agreement  is  held  to  be  invalid  by  a  court  of  competent
jurisdiction, then  the remaining provisions shall remain, nevertheless, in full
force and effect.   The parties agree to  renegotiate in good faith any term
held invalid and to be bound by the agreed substitute provision in  order to
give the most approximate effect intended by the parties.


21.           Headings
 
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this
Agreement.  Any article, section, appendix, schedule or party  references are to
this Agreement unless otherwise stated. Neither party nor their counsel shall be
deemed to be the drafter of this Agreement for purposes of construing the
provisions hereof, and all provisions of this Agreement shall be construed in
accordance with their fair meaning, and not strictly for or against any party.
 
22.           Waiver
 


12
 




 
1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL


 


 
No waiver of any term or condition of this Agreement shall be valid or binding
on either party unless  agreed in writing by the party to be charged.The failure
of a party to enforce at any time any of the provisions of the Agreement, or the
failure to require at any time performance by the other party of any of the
provisions of this Agreement, shall in no way be construed to be a present or
future waiver of such provisions, nor in any way affect the validity of such
party to enforce each and every such provision thereafter.


23.           Counterparts
 
This Agreement is signed in two identical counterpart originals each of which is
to be considered the original.


[Signatures are on next page.]
 






























































































 
13
 




 
1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL
 










 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate by their duly authorized representatives as of the date set forth
below.

 
 
MWI Veterinary Supply Co.
 


By: Mary Pat Thompson
 
       Signature: /s/ Mary Pat Thompson


Title: Chief Financial Officer


Date: September 28, 2012
 
 
 
       ABAXIS, Inc.
 
       By: Martin Mulroy 
 
       Signature: /s/ Martin Mulroy


       Title: Chief Commercial
Officer                                                           


       Date: September 28,
2012                                                          














































































 


 
14
 




 
1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL




 
Appendix A


Storage and Transportation Guidelines for Products


VetScan Reagents
VS2 Rotors, VSpro Cartridges and i-STAT Cartridges






 
  1.0           Reagents must be stored refrigerated at 2-8° C.


 
2.0          
Reagents must be shipped in insulated shipping containers with frozen gel ice
packs Cold shipper is to be placed in corrugated shipping box.

 
Insulated containers may be ice chest type, or any other type Styrofoam
configuration, designed
to  maintain cold temperatures for a minimum of 24 hours.   Walls of the
Styrofoam containers must  be  a minimum of 7/8” wall thick, and be enclosed in
a corrugated shipping box.


Gel ice packs must be a minimum 1 1/2 lb.  in weight.  (Generally, smaller sizes
will not remain frozen adequately during shipment.)
 
  3.0            Corrugated shipping boxes are to be clearly marked with
temperature requirements - “Refrigerate at 2-8° C” - and are to be clearly
labeled “Refrigerate Upon Arrival.”


 
4.0
Any carrier who provides next day delivery services may be used so long as the
shipment arrives at its destination within twenty-four (24) hours.

 


 
5.0
When the shipment arrives, the product should feel cold to the touch, and the
gel packs should be frozen or partially frozen.



 
6.0
Caution: Under no circumstances are the reagents to be shipped unprotected,
either in a corrugated box  without Styrofoam, without gel packs, or via any
shipping method that takes longer than twenty-four (24) hours.



































 


 
15
 




 
1056227 v7B/HN

 
 

--------------------------------------------------------------------------------

 
